Title: From George Washington to Francis Fauquier, 10 July 1758
From: Washington, George
To: Fauquier, Francis


To The Honble Governor Fauquier— 
Honble SirCamp at Fort Cumberland 10th July 1758     
Your favour of the 25th past, I had the Honour to receive Yesterday. I am obligd to you for the blank Commission you sent me, your honour may depend, I shall have regard to strict justice in disposing of it.
I Marchd from Winchester the 24th Ulto according to Orders, and Incampd at this place the 2d Instt; Colo. Byrd follow’d the 26th and arrivd here 4 days after me. before I left Winchester I appointed Lieutt Smith of my Regiment and 30 Invalids to remain at Fort Loudoun to take care of our Stores; and I orderd him to continue the minor at Work in the Well, and to proceed in covering the Barracks till your honour shoud be pleasd to direct him further on these matters. The Work woud have sustaind considerable damage if these small, but essential parts of it, were neglected. I left Mr Smith £25 for this purpose, which he is to account for.
Inclosd is an account of the Stores left at Winchester; the Arms are not Included; because they were then repairing at the Armourers. I have however directed Mr Smith to transmit your Honour an Acct of them by this Express. I have also Inclosd an Account of the Tools deliverd out of our Stores, to the Artificer’s of Colo. Byrds Regiment, by Order of Sir Jno. St clair; and have directed Mr Ramsay (Contractor for supplying the Troops of Virginia with Provisions) to render your Honour an exact account of all the Provisions that has been expended, of his purchasing, since the time of Sir John St clairs first arrival at Winchester; that you may be able to settle that matter on the part of Virginia; it being imagind, we are entitled to Provisions from the Crown, since that time.
A Letter from Colo. Bouquet of the 6th which I have just receivd Contains this Paragraph.
“The Cuttawbas under the Command of Captn Johnne are gone to Winchester; they have behav’d in the most shameful manner, and run away as a parcell of thieves rather than Warriors

without seeing me; they have never killd a deer, and there is the strongest suspicians that the Scalp they pretend to have taken, was an old one.
“I think it woud be very necessary to send a message to their Nation to complain of their Conduct, and know at once if they are Friends or Enemies. if you approve of it, I shoud be obligd to you to propose the thing to the Governor of Virginia: I write to General Forbes on the subject.”
We have no advice of the General, and there is the greatest uncertainty when we shall move from this place. I am with all due respect Yr Honours Most Obedt and Most Hble Servt

Go: Washington

